Citation Nr: 1229000	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for joint pain.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for polycystic ovarian syndrome.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for a skin condition on the left arm.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypothyroidism, status post treatment for Grave's Disease.  

8.  Entitlement to effective dates prior to April 30, 2002 and February 10, 2009, for the assignment of increased 50 percent evaluations for major depressive disorder, recurrent, with mood disorder. 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1988 to July 1992.  

The claim of entitlement to a TDIU comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The RO in Baltimore, Maryland certified this claim to the Board for appellate review.

A review of the Virtual VA paperless claims processing system reveals no documents pertinent to this claim that are not already of record.  

The Board remanded this claim to the RO for additional action in June 2010.  
 
In February 2011 and July 2011, the Veteran initiated an appeal of the RO's December 2010 Decision Review Officer Decision and October 2011 rating decision denying service connection for joint pain, a sinus condition, polycystic ovarian syndrome, GERD, and a skin condition on the left arm, and the reopening of a claim of entitlement to service connection for hypothyroidism, status post treatment for Grave's Disease, and increasing the evaluation assigned the Veteran's major depressive disorder, recurrent, with mood disorder to 50 percent, effective from April 30, 2002 to February 11, 2007, and from February 10, 2009.  The Board REMANDS these claims, and the Veteran's claim of entitlement to total rating, to the RO. 

In written statements dated February 2011 and July 2011, the Veteran raised a claim of entitlement to a higher initial evaluation for her psychiatric disability.  The Board refers this matter to the RO for appropriate action.


REMAND

In its June 2010 Remand, the Board instructed the RO to assist the Veteran in the development of her claim by affording her a VA examination.  The purpose of the examination was to determine whether the Veteran's hypothyroidism and psychiatric disability are sufficiently severe as to preclude gainful employment.  

The examination conducted is not adequate to decide the claim. The VA examiner found that because the Veteran was working for the health and human service department (had 15 years of work credited with the federal government) and missed only two weeks yearly due to major depression and hypothyroidism, she was only moderately impaired occupationally and not precluded from working.  

However, the Veteran through counsel has reported that from March 2007 to September 2007, she was unemployable due to her service-connected disabilities; and from October 2007 to April 2010, she received disability benefits and worked part-time for BB&T Bank.  The Veteran argues that VA obtain records from the Social Security Administration (SSA) and wage and earnings statements from the Veteran's employers in support of this claim.

Records from SSA are already in the claims file and show that effective October 2007, the Veteran was disabled for within the SSA's law and regulation. However, there is no information indicating an end date for this award if applicable, and whether the Veteran is receiving such benefits.  There is also no relevant information, including wage and earnings statements, from BB&T bank and/or the federal government. Finally, there is no opinion of record addressing whether, from March 2007 to April 2010, the Veteran's service-connected disabilities prevented her from gainful employment.    

In its August 2010 notice letter, the RO requested the Veteran to complete a written form identifying certain employment information, but the Veteran never responded.  The RO did not inform the Veteran that she is responsible for submitting such information to the Board.  

In December 2010 and October 2011 rating decisions, the RO denied the Veteran service connection for joint pain, a sinus condition, polycystic ovarian syndrome, GERD and a skin condition on the left arm, and the reopening a claim of entitlement to service connection for hypothyroidism, status post treatment for Grave's Disease, and increased the initial evaluations assigned the Veteran's major depressive disorder, recurrent, with mood disorder to 50 percent, effective from April 30, 2002 to February 11, 2007, and from February 10, 2009.  

The Veteran filed notices of disagreement in February 2011 and July 2011, including disagreement with the established effective dates of increased compensation. The RO has not issued a statement of the case in response.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

This case is REMANDED for the following action:

1.  Inform the Veteran that she is responsible for submitting employment information in support of her assertion that she was unemployable due to service-connected disabilities at certain points during the course of this appeal.

2.  Contact SSA and obtain an updated report of award/receipt of benefits, TO INCLUDE WHETHER THE VETERAN REMAINS ENTITLED TO SSA BENEFITS AND IF NOT ENTITLED, THEIR END DATE. 

3.  After obtaining any necessary authorization, secure and associate with the claims file the Veteran's wage and earnings statements from March 2007 to April 2010 or alternative employment information from BB&T bank and the Veteran's current place of employment (federal government).

4.  Once the previously noted information is of record, obtain a medical opinion with rationale addressing whether at any point from March 2007 to April 2010, the Veteran's service-connected hypothyroidism and psychiatric disability prevented the Veteran from gainful employment.  

5.  Review the opinion to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2. 

6.  Furnish the Veteran and her representative a statement of the case addressing the claims of entitlement to service connection for joint pain, a sinus condition, polycystic ovarian syndrome, GERD, and a skin condition on the left arm, whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypothyroidism, status post treatment for Grave's Disease, and entitlement to effective dates prior to April 30, 2002 and February 10, 2009, for the assignment of increased 50 percent evaluations for major depressive disorder, recurrent, with mood disorder.  

7.  Readjudicate all claims properly perfected for appellate review.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


